                         IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO

EDWARD SALAS,

       Plaintiff,

v.                                                                   Civ. No. 19-384 KG/GBW

DAVID JABLONSKI,
GERMAN FRANCO,

       Defendants.

                                    ORDER OF DISMISSAL

       This matter comes before the Court following Plaintiff’s failure to pay the filing fee for his

prisoner civil rights action. The Court set a deadline of September 2, 2019 to prepay the $400 fee,

after determining Plaintiff was not eligible to proceed in forma pauperis. (Doc. 5). The Order

warned that the failure to timely comply will result in the dismissal of this action without further

notice. Id. Plaintiff did not pay the fee or otherwise show cause for such failure. Therefore, the

Court will dismiss this action without prejudice pursuant to Fed. R. Civ. P. 41(b). See Olsen v.

Mapes, 333 F.3d 1199, 1204 n. 3 (10th Cir. 2003) (“Rule 41(b) … has long been interpreted to

permit courts to dismiss actions sua sponte for a plaintiff's failure to prosecute or comply with the

… court’s orders.”).

       IT IS ORDERED that Plaintiff’s Prisoner Civil Rights Complaint (Doc. 1) is dismissed

without prejudice; and the Court will enter a separate judgment disposing of this civil case.




                                                      ____________________________________
                                                      UNITED STATES DISTRICT JUDGE
